 


 HR 3735 ENR: To designate the facility of the United States Postal Service located at 200 Town Run Lane in Winston Salem, North Carolina, as the “Maya Angelou Memorial Post Office”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 3735 
 
AN ACT 
To designate the facility of the United States Postal Service located at 200 Town Run Lane in Winston Salem, North Carolina, as the Maya Angelou Memorial Post Office. 
 
 
1.Maya Angelou Memorial Post Office 
(a)DesignationThe facility of the United States Postal Service located at 200 Town Run Lane in Winston Salem, North Carolina, shall be known and designated as the Maya Angelou Memorial Post Office.  (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Maya Angelou Memorial Post Office.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
